Exhibit 10.1

* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]”.

MASTER CRUDE PURCHASE AGREEMENT

This Master Crude Purchase Agreement (this “Agreement”), dated this 30th day of
December, 2009, is made and entered into by and among COUNTRYMARK COOPERATIVE,
LLP, a Delaware limited liability partnership with its principal place of
business located at 1200 Refinery Road, Mt. Vernon, Indiana 47620 (“Purchaser”),
and PENNTEX RESOURCES ILLINOIS, INC, a Delaware corporation, PENNTEX RESOURCES,
L.P., a Texas limited partnership, REX ENERGY IV, LLC, a Delaware limited
liability company, and REX ENERGY I, LLC, a Delaware limited liability company,
each with a principal place of business located at 476 Rolling Ridge Drive,
Suite 300, State College, Pennsylvania 16801 (each a “Supplier,” and
collectively the “Suppliers”). Purchaser and each Supplier are sometimes
referred to hereinafter individually as a “Party” and collectively referred to
as the “Parties.”

RECITALS:

WHEREAS, from time to time, each Supplier is willing sell to Purchaser certain
of its crude oil production produced from wells located in the Illinois Basin on
terms and conditions set forth herein; and

WHEREAS, from time to time, Purchaser is willing to purchase such supply of
crude oil from each of the Suppliers on the terms and conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:

 

1. Defined Terms. Unless otherwise provided to the contrary in this Agreement,
capitalized terms used in this Agreement shall have the following meanings:

“AAA” has the meaning specified in Section 18(a).

“AAA Rules” has the meaning specified in Section 18(a).

“Agreement” has the meaning specified in the Preamble.

“Arbitrator” has the meaning specified in Section 18(b).

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in New York, New York are authorized or required by law
to close.



--------------------------------------------------------------------------------

“Claiming Party” has the meaning specified in Section 13(a).

“Confirmation” has the meaning specified in Section 4.

“Confirmation Interval” means one (1) calendar year beginning on January 1 of
the year and ending on December 31 of the same year; provided, however, that the
first Confirmation Interval under this Agreement shall commence on the Effective
Date and shall end on December 31, 2009.

“Crude” has the meaning specified in Section 4.

“Crude Price” means the price per barrel of Crude charged by Supplier to
Purchaser pursuant to a Confirmation.

“Default Rate” means an annual rate of interest equal to the lesser of (i) eight
percent (8%) per annum or (ii) the maximum rate permitted by law.

“Delivery Points” means the point or points at which physical control of the
Crude transfers from a Supplier to Purchaser as more particularly described on
the applicable Confirmation.

“Dispute” has the meaning specified in Section 18(a).

“Effective Date” has the meaning specified in Section 2.

“Force Majeure” means an event or circumstance that prevents a Party from
performing its obligations under this Agreement, which event or circumstance
(a) was not anticipated as of the Effective Date, (b) is not within the
reasonable control of such Party, and (c) by the exercise of due diligence, such
Party is unable to overcome or avoid or cause to be avoided, and shall include
strikes, lockouts, labor disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, acts of God, epidemics, landslides, lightning,
earthquakes, fires, violent storms, floods, washouts, environmental
catastrophes, civil disturbances, explosions, breakdown of necessary equipment,
acts or failures to act on the part of any Governmental Authority (including
inability to obtain governmental permits), failure of utility services,
sabotage, or any other similar causes.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Letter of Credit” shall have the meaning specified in Section 11(a).

“Non-Claiming Party or Parties” has the meaning specified in Section 13(a).

“Party” and “Parties” has the meaning specified in the Preamble.

“Purchaser” has the meaning specified in the Preamble.

“Purchaser Group” shall have the meaning specified in Section 12(b).

“Revenue Distribution Services” has the meaning specified in Section 8(c).

“SEC” shall have the meaning specified in Section 14.

“Supplier” and “Suppliers” have the meaning specified in the Preamble.

“Supplier Group” shall have the meaning specified in Section 12(a).

 

- 2 -



--------------------------------------------------------------------------------

2. Effectiveness. This Agreement shall be binding on the Parties and effective
as of 12:01 a.m., Central time, on January 1, 2010 (the “Effective Date”).

 

3. Term. The term of this Agreement shall commence on the Effective Date and
shall terminate on January 1, 2011; provided that on January 1, 2011, and each
anniversary of January 1 thereafter, the term shall be automatically extended
for one (1) additional year from January 1 unless prior to October 1, 2010 (with
respect to the extension on January 1, 2011), and each anniversary of October 1
thereafter (with respect to each subsequent annual extension), the Purchaser or
any Supplier shall have given written notice to all Parties of its election not
to extend the term of this Agreement for an additional year. In the event that
at anytime of renewal less than all of the Suppliers elect to extend the term of
this Agreement for an additional year, and provided that Purchaser elects to
extend the term of the Agreement for such additional year, this Agreement shall
continue in force and effect among the Purchaser and those Suppliers that elect
to continue the term of this Agreement.

 

4. Purpose. Suppliers shall each sell, supply and deliver to Purchaser, and
Purchaser shall receive and purchase from each Supplier, crude oil of such
grades and specifications as the Parties may agree upon from time to time (the
“Crude”), on and subject to the terms and conditions of this Agreement. Each
Supplier and Purchaser shall enter into such purchase and sale order
confirmations to evidence such sales and purchases from time to time as the
respective Supplier and Purchaser may agree upon (each a “Confirmation”). Until
Purchaser and the respective Supplier execute and deliver to one another a
Confirmation, neither Party shall be obligated to buy from or sell to the other
any Crude, but such Confirmation shall evidence a binding agreement for the sale
of the Crude further described therein on the terms set forth herein and
therein.

 

5. Contract Price. Purchaser shall pay each Supplier, for each barrel of Crude
delivered for sale by such Supplier at the Delivery Points, an amount expressed
in U.S. Dollars and determined from time to time by the Parties and set forth in
the relevant Confirmation; provided, however, [REDACTED]*.

 

6. Scheduling. On or before the date which is 120 days prior to the beginning of
each calendar year, Purchaser shall provide written notice to each Supplier
stating the quantity, specifications and Crude Price for Crude that Purchaser
wishes to purchase from the Suppliers for the upcoming Confirmation Interval. If
the Parties agree on the Crude Price, quantity, specifications, credit and other
terms and conditions of sale for all or a portion of such Confirmation
Interval’s requested shipments, the Parties shall set forth such agreement in a
Confirmation.

 

7. Receipt and Delivery; Title and Risk of Loss.

 

  (a) Delivery. Each Supplier shall deliver the Crude to Purchaser free and
clear of any mortgages, pledges, liens, charges or other security interests or
encumbrances. The Crude shall be deemed to have been delivered to Purchaser at
the Delivery Points.

 

  (b) Transportation Costs. Purchaser shall arrange and pay for transportation
of the Crude from the Delivery Points.

 

- 3 -



--------------------------------------------------------------------------------

  (c) Transfer of Title; Risk of Loss.

 

  (i) As between the Parties, each Supplier shall be deemed to be in exclusive
control and ownership of the Crude purchased and sold hereunder up to delivery
thereof to Purchaser at the Delivery Points, and Purchaser shall be deemed to be
in exclusive control and ownership of the Crude purchased and sold hereunder at
and after the time the Crude is delivered at the Delivery Points. Title to and
risk of loss related to the Crude purchased and sold hereunder shall transfer
from each Supplier to Purchaser upon delivery thereof by each Supplier at the
Delivery Points.

 

  (ii) Prior to delivery of the Crude at the Delivery Points, Purchaser shall
have no rights to or interest therein nor any liability or risk therefrom.

 

  (d) Taxes. Each Supplier shall be responsible for all sales, use, excise, ad
valorem, and any other taxes, imposed or levied by any Governmental Authority
applicable to the Crude sold and delivered hereunder up to the sale and delivery
thereof to Purchaser at the Delivery Points. Purchaser shall be responsible for
all sales, use, excise, ad valorem and any other taxes imposed or levied by any
Governmental Authority applicable to the Crude after the sale and delivery
hereunder to Purchaser at the Delivery Points. Each Party shall be responsible
for taxes assessed on its income or operations. Purchaser, on the one hand, and
each Supplier, on the other hand, shall indemnify, defend and hold harmless the
other Party from and against any and all liability for taxes imposed or levied
by any Governmental Authority with respect to the Crude sold, delivered and
received hereunder that are the responsibility of such Party pursuant to this
section. Purchaser agrees to accept full and exclusive liability for the payment
of any and all premiums, contributions, and taxes for Workers’ Compensation
Insurance, Unemployment Insurance, and for old age pensions, annuities and
retirement benefits, now or hereafter imposed by or pursuant to federal and
state laws, which are measured by the wages, salaries or other remuneration paid
to persons employed by Purchaser in connection with any activities conducted by
Purchaser pursuant to this Agreement and Purchaser further agrees to indemnify
and hold each Supplier and all other indemnitees harmless against any liability
for taxes, contributions, or other such payments which may be assessed against
the Supplier. Suppliers each agree to accept full and exclusive liability for
the payment of any and all premiums, contributions and taxes for Workers’
Compensation Insurance, Unemployment Insurance, and for old age pensions,
annuities and retirement benefits, now or hereafter imposed by or pursuant to
federal and state laws, which are measured by the wages, salaries or other
remuneration paid to persons employed by the respective Supplier in connection
with any activities conducted by such Supplier pursuant to this Agreement and
the Suppliers each further agree to indemnify and hold each Purchaser and all
other indemnitees harmless against any liability for taxes, contributions, or
other such payments which may be assessed against Purchaser.

 

8. Access to Delivery Points; Compliance with Law; Safety; Revenue
Distributions.

 

  (a)

Access. Subject to the provisions of Section 8(b) below, Purchaser, or
Purchaser’s employees, agents, contractors or representatives shall be entitled,
at such reasonable

 

- 4 -



--------------------------------------------------------------------------------

 

times as are mutually agreeable to the Parties, to access and conduct operations
on each Supplier’s property as necessary to take delivery of the Crude at the
Delivery Points.

 

  (b) Compliance with Law and Safety. Purchaser agrees to, and agrees to causes
its employees, agents, contractors or representatives to, perform and conduct
any and all of its activities pursuant to this Agreement with due diligence and
care, and in a good and workmanlike manner, in accordance with all applicable
law. In addition, at all times during which Purchaser, or Purchaser’s employees,
agents, contractors or representatives have accessed or are conducting
operations on any Supplier’s property pursuant to Section 8(a) above, Purchaser
covenants and agrees to strictly comply, and to cause its employees, agents,
contractors, subcontractors or representatives to strictly comply, in all
respects with the Suppliers’ “Crude Oil Purchasing & Hauling Safety
Requirements” and the “Crude Oil Truck Loading Procedures” set forth on Schedule
8(b) attached hereto. Purchaser agrees to obtain all permits and licenses
required for the Purchaser’s performance of its obligations under this Agreement
and to pay all taxes, licenses, and fees levied or assessed on Purchaser in
connection with or incident to the performance of this Agreement by any
governmental agency.

 

  (c) Royalties and the Distribution of Revenues. During the term of this
Agreement, Purchaser agrees to continue to manage the ownership information and
distribution of revenues and royalty payments relating to all working interest,
royalty and other owners of the oil and gas leases and units for which it is
purchasing Crude pursuant to this Agreement in the same manner in which it is
currently providing such services to the Suppliers (the “Revenue Distribution
Services”). Purchaser shall have the right to cease providing the Revenue
Distribution Services to Suppliers upon ninety (90) days advance written notice
to the Supplier. The Suppliers may elect to terminate the Revenue Distribution
Services at anytime upon ninety (90) days advance written notice to Purchaser.

 

9. Payment Terms.

 

  (a) Payment. Payments by Purchaser to a Supplier for Crude purchased hereunder
shall be made by wire transfer of immediately available funds to the account set
forth on the applicable Confirmation by the 20th day of the calendar month
following each calendar month during which Purchaser purchased Crude from a
Supplier pursuant to the terms of this Agreement.

 

  (b) Interest on Late Payments. In the event Purchaser fails to make a payment
when due under the provisions of this Agreement, Purchaser shall pay interest to
each applicable Supplier on all such late amounts from the date originally due
until paid at the Default Rate.

 

10. Termination. Upon termination of this Agreement, neither Purchaser, on the
one hand, or any Supplier, on the other hand, shall have any further obligations
hereunder except for any obligations to pay sums owed to the other Party in
accordance herewith and provided that Section 11(a), 12 and Sections 14 through
28 shall survive any termination hereof.

 

- 5 -



--------------------------------------------------------------------------------

11. Financial Responsibility; Event of Default.

 

  (a)

Financial Responsibility. Concurrently with the execution and delivery of this
Agreement, Purchaser agrees to the provide the Suppliers, at Supplier’s cost and
expense (subject to the limitation set forth in this Section 11(a)), with an
irrevocable letter of credit (the “Letter of Credit”) from a financial
institution acceptable to the Suppliers, in their sole discretion, in the amount
of Four Million Dollars ($4 million) to secure the prompt payment and
performance of all obligations of Purchaser arising under or relating to this
Agreement, including, without limitation, the prompt payment when due of all
payments for Crude purchased by Purchaser from Suppliers pursuant to this
Agreement. The Letter of Credit shall state that the conditions for drawing upon
such Letter of Credit by any Supplier shall be the presentation by a Supplier to
the financial institution that has issued the Letter of Credit of the following:
(i) a written statement, signed by an authorized officer of the Supplier,
certifying the amount owing by Purchaser to the Supplier under the terms of this
Agreement, including any Confirmation, further stating that such amount is now
past due and all applicable grace periods for its payment have now expired, and
demanding payment of the same pursuant to the Letter of Credit or (ii) a written
statement, signed by an authorized officer of Supplier, certifying that the
expiration date of the Letter of Credit is twenty (20) days or less from the
date of such written statement and the Purchaser is required, but has failed, to
provide a replacement Letter of Credit or other collateral for periods beyond
such expiration date in violation of this Agreement, and further stating the
amount of the payment demanded pursuant to the Letter of Credit. Purchaser
agrees that the Letter of Credit shall be maintained by Purchaser, at Supplier’s
cost and expense, in full force and effect, or replaced, renewed, or extended,
as the case may be, until such time as this Agreement and all Confirmations
shall terminate and for such time thereafter as all agreements, covenants,
obligations and liabilities of the Purchaser arising under this Agreement or any
Confirmation have been fully performed or satisfied in full. The Letter of
Credit shall be for a term of one year from the Effective Date. Each year during
the term of this Agreement, at least ninety (90) days prior to expiration of the
then current Letter of Credit, Purchaser will give Suppliers
written confirmation that Purchaser has applied for a new Letter of Credit, on
the same terms, from the financial institution, and Purchaser will provide
Suppliers with a new Letter of Credit prior to expiration of the then
current Letter of Credit. In the event that the financial institution issuing
the Letter of Credit notifies the Suppliers or Purchaser that the financial
institution elects not to extend the Letter of Credit for such additional period
of time, Purchaser shall, within thirty (30) days of such notification of
non-renewal, provide the Suppliers, at Supplier’s cost and expense (subject to
the limitation set forth in this Section 11(a)), with a replacement Letter of
Credit, on the same terms, from a financial institution acceptable to the
Suppliers, in their sole discretion. The Letter of Credit shall permit multiple
or partial drawings by any one or more Supplier until such time as the Four
Million Dollar ($4 million) amount has been exhausted. Such draws may be in any
increments and shall require no minimum draw amount. The Letter of Credit shall
be in such other form and substance as Suppliers shall reasonably approve.
Suppliers agree to pay all fees and expenses for the issuance or any renewal of
the Letter of Credit up to an amount not

 

- 6 -



--------------------------------------------------------------------------------

 

to exceed 1.25% of the face amount of the Letter of Credit at the time of such
issuance or renewal. The Suppliers, on the one hand, and the Purchaser, on the
other hand, agree to each pay one-half of any fees or expenses for the Letter of
Credit which are in excess of 1.25% of the face amount of the Letter of Credit.

 

  (b) Event of Default.

 

  (i) In the event a Supplier shall: (i) file a petition or otherwise commence,
authorize, or acquiesce in the commencement of a proceeding or case under any
bankruptcy or similar law for the protection of creditors or have such petition
filed or proceeding commenced against it; (ii) otherwise become bankrupt or
insolvent (however evidenced); (iii) be unable to pay its debts as they fall
due; (iv) have a receiver, provisional liquidator, conservator, custodian,
trustee or other similar official appointed with respect to it or substantially
all of its assets; (v) not have paid any amount due to Purchaser hereunder on or
before the second Business Day following written notice that such payment is due
or (vi) breached a material obligation or agreement of Supplier arising under
this Agreement; then Purchaser shall have the right, at its sole election, to
immediately withhold and/or suspend deliveries or payments to such Supplier upon
written notice to such Supplier and/or to terminate and liquidate the
transactions contemplated under this Agreement relating to such Supplier and any
applicable Confirmations with such Supplier. If a Supplier defaults on any
material obligation of Supplier under this Agreement (i) such Supplier hereby
agrees to indemnify and hold Purchaser harmless from any losses, costs, claims,
expenses or damages suffered by Purchaser as a result of such default, and
(ii) Purchaser shall have the right, upon seven (7) days advance written notice
and following any cure period provided for in this Agreement, or if no cure
period is provided, a reasonable opportunity to cure, without further liability
hereunder, to terminate this Agreement with respect to such Supplier and any
amounts due to Purchaser from such Supplier under the terms of this Agreement
shall become immediately due and payable.

 

  (ii)

In the event Purchaser shall: (i) file a petition or otherwise commence,
authorize, or acquiesce in the commencement of a proceeding or case under any
bankruptcy or similar law for the protection of creditors or have such petition
filed or proceeding commenced against it; (ii) otherwise become bankrupt or
insolvent (however evidenced); (iii) be unable to pay its debts as they fall
due; (iv) have a receiver, provisional liquidator, conservator, custodian,
trustee or other similar official appointed with respect to it or substantially
all of its assets; (v) not have paid any amount due to any Supplier hereunder on
or before the second Business Day following written notice that such payment is
due or (vi) breached a material obligation or agreement of Purchaser arising
under this Agreement; then each Supplier shall have the right, at their sole
election, to immediately withhold and/or suspend deliveries or payments upon
written notice and/or to terminate and liquidate the transactions under this
Agreement and any applicable Confirmations. If Purchaser defaults on any
material obligation of Purchaser under this Agreement (i) Purchaser hereby
agrees to indemnify and hold each Supplier harmless from any losses, costs,
claims, expenses or damages suffered by such Supplier as a result of such
default, and (ii) Each Supplier shall have the right,

 

- 7 -



--------------------------------------------------------------------------------

 

upon seven (7) days advance written notice and following any cure period
provided for in this Agreement, or if no cure period is provided, a reasonable
opportunity to cure, without further liability hereunder, to terminate this
Agreement and any amounts due to such Supplier from Purchaser under the terms of
this Agreement shall become immediately due and payable.

 

12. Indemnification; Express Negligence; Limitation of Liability.

 

  (a) Indemnification of Suppliers. Purchaser agrees to protect, defend,
indemnify and hold harmless each Supplier and its respective affiliates,
parents, subsidiaries and related entities, and each of their respective
directors, officers, employees, contractors, agents, stockholders, members,
partners and all representatives (“Supplier Group”), from and against all
liabilities, losses, expenses, claims, demands, and causes of action of every
kind and character, whether for death or personal injury to persons (including
any claims of agents, representatives or employees of Purchaser and Purchaser’s
contractors and subcontractors) for loss or damage to property, and
environmental damage in any way and at any time arising out of, incident to, or
in connection with Purchaser’s conduct under this Agreement, Purchaser’s
operations conducted on each Supplier’s property pursuant to this Agreement, or
breach of the terms of this Agreement (including any exhibits or schedules
thereto), except that Purchaser’s obligation to indemnify the Supplier Group
shall not apply to any liabilities to the extent caused by any Supplier Group
party’s negligence.

 

  (b) Indemnification of Purchaser. The Suppliers each agree to protect, defend,
indemnify and hold harmless the Purchaser and its affiliates, parent,
subsidiaries and related entities, and each of their respective directors,
officers, employees, contractors, agents, stockholders, members, partners and
all representatives (“Purchaser Group”), from and against all liabilities,
losses, expenses, claims, demands, and causes of action of every kind and
character, whether for death or personal injury to persons (including any claims
of agents, representatives or employees of any Supplier or any Supplier’s
contractors and subcontractors) for loss or damage to property, and
environmental damage in any way and at any time arising out of, incident to, or
in connection with each respective Supplier’s conduct under this Agreement, each
respective Supplier’s operations conducted on each Supplier’s property pursuant
to this Agreement, or breach of the terms of this Agreement (including any
exhibits or schedules thereto), except that each Supplier’s obligation to
indemnify the Purchaser Group shall not apply to any liabilities to the extent
caused by any Purchaser Group party’s negligence.

 

  (c)

Limitation of Damages. NO PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY TREBLE OR INDIRECT DAMAGES, LOST REVENUES, LOST
PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT,
UNDER ANY INDEMNITY PROVISION, AT LAW OR IN EQUITY OR OTHERWISE, EXCEPT PURSUANT
TO INDEMNITIES IN THIS AGREEMENT FOR THIRD PARTY CLAIMS (TO THE EXTENT THAT A
THIRD PARTY HAS RECOVERED SUCH DAMAGES FROM THE PARTY

 

- 8 -



--------------------------------------------------------------------------------

 

INDEMNIFIED HEREUNDER). IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
HEREIN IMPOSED ON THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR
CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH
NEGLIGENCE BE JOINT, SOLE, CONCURRENT, COMPARATIVE OR CONTRIBUTORY FAULT OR
NEGLIGENCE, FAULT IMPOSED BY LAW, STRICT LIABILITY, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY PARTY, OR ANY OF ITS REPRESENTATIVES, OFFICERS, AGENTS AND/OR
EMPLOYEES. THE LIMITATIONS AND EXCLUSIONS IN THIS PROVISION SHALL APPLY
REGARDLESS OF WHETHER A CLAIM IS BASED ON STATUTE, COMMON LAW, CONTRACT,
WARRANTY, INDEMNITY, TORT/EXTRA CONTRACTUAL LIABILITY (INCLUDING NEGLIGENCE),
STRICT LIABILITY OR OTHERWISE.

 

13. Force Majeure.

 

  (a) Declaration of Force Majeure. A Party claiming Force Majeure (the
“Claiming Party”) shall give written notice and details of the full particulars
of the Force Majeure event in writing to the other Parties (the “Non-Claiming
Party or Parties”) as soon as practicable after the onset of the event or
occurrence constituting Force Majeure, and upon giving such notice the Claiming
Party shall be excused from performance of its obligations under this Agreement
insofar as they are affected by such Force Majeure event (other than the
obligation to make payments then due or becoming due with respect to performance
under this Agreement prior to the suspension of such Party’s obligations as a
result of the Force Majeure event). The Claiming Party shall remedy the cause of
the Force Majeure event with all reasonable dispatch.

 

  (b) Effect on Non-Claiming Party. The Non-Claiming Party shall not be required
to perform or resume performance of its obligations to the Claiming Party(ies)
corresponding to, and to the extent subject to the performance of, the
obligations of the Claiming Party that have been excused by reason of the Force
Majeure event.

 

  (c) Mitigation. The Parties shall use commercially reasonable efforts to
mitigate any adverse effects of a Force Majeure event; provided, however, that
the foregoing shall not require the settlement of labor disputes against the
reasonable judgment of the Party having the dispute.

 

  (d) No Change in Obligations. In no event shall this Section 13 be construed
to relieve any Party of any obligation hereunder solely because of increased
costs or other adverse economic consequences that may be incurred through the
performance of such obligation of such Party.

 

14.

Confidentiality. The Parties agree that terms and conditions relating to the
Crude Prices to be paid for Crude purchased pursuant to this Agreement are
strictly confidential. Accordingly, no Party shall make or issue any public
statement, announcement or disclosure with respect to the Crude Prices to be
paid for Crude purchased pursuant to this Agreement without the prior written
approval of all Parties, except to the extent that disclosure is otherwise
required by law (including applicable federal and state securities

 

- 9 -



--------------------------------------------------------------------------------

 

laws, the rules of any applicable stock exchange and judicial process). The
Purchaser acknowledges that it has been informed by the Suppliers that Rex
Energy Corporation will file a copy of this Agreement as an exhibit to its
reports and other filings made with the Securities and Exchange Commission (the
“SEC”) and that it intends to seek confidential treatment from the SEC of any
terms and conditions contained in this Agreement relating to Crude Prices to be
paid for Crude purchased pursuant to this Agreement.

 

15. Assignment. The rights under this Agreement shall not be assignable or
transferable, nor shall the obligations and liabilities be delegable by any
Party, without the prior written consent of, in the case of a proposed
assignment or delegation by Purchaser, each of the Suppliers, and in the case of
a proposed assignment or delegation by a Supplier, by the Purchaser, which
consent shall not be unreasonably withheld.

 

16. Fees and Expenses. Each Party shall be responsible for its own costs and
expenses (including attorneys’ and consultant fees, costs and expenses) incurred
in connection with the preparation and negotiation of this Agreement.

 

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Illinois, without regard to
principles of conflicts of law.

 

18. Arbitration.

 

  (a) Any action, dispute, claim or controversy (a “Dispute”) between Purchaser
and any Supplier arising out of or relating to this Agreement which is not
resolved by the Parties shall be finally resolved by arbitration pursuant to the
procedures of the Commercial Arbitration Rules (the “AAA Rules”) of the American
Arbitration Association (the “AAA”) and in accordance with this section and
judgment on the award may be entered in any court having jurisdiction thereof.
The seat of the arbitration shall be Bridgeport, Illinois or such other place as
the relevant Parties may agree.

 

  (b) The Dispute shall be heard and determined by one arbitrator (the
“Arbitrator”), which Arbitrator shall be independent and impartial. If the
parties are unable or fail to agree upon an Arbitrator with reasonable time,
then any party may request the American Arbitration Association to appoint such
Arbitrator in accordance with the AAA Rules. The Arbitrator selected shall be an
attorney licensed in the State of Illinois and qualified by education, training,
and experience to hear and determine matters in the nature of the Dispute.
Should the Arbitrator die, resign, refuse to act, or become incapable of
performing his or her functions as an arbitrator, the AAA may declare a vacancy.
The vacancy will be filled by the method by which the Arbitrator was originally
appointed. The Arbitrator shall be bound by and shall follow the then current
ABA/AAA Rules of Ethics for Arbitrators.

 

  (c) The Arbitrator shall determine the matters at issue in the Dispute in
accordance with the substantive laws of the State of Illinois. In the event that
there shall be more than one Dispute to be arbitrated, the Parties agree that
all known pending Disputes and the parties to such Disputes shall be joined and
consolidated in the same hearing.

 

- 10 -



--------------------------------------------------------------------------------

  (d) The Arbitrator shall have the authority to allow each party to the
arbitration reasonable discovery so that the party may prepare for the
arbitration hearing. Upon motion of any Party, the Arbitrator shall dismiss any
claim that would be subject to dismissal under the federal summary judgment
standard for that claim. The Arbitrator will be authorized to make awards,
including any remedy or relief provided by statute or other theory of action
under which the claim or dispute arises, but shall have no authority to make
awards beyond said remedy or relief and shall consider no claim that is barred
by any applicable statute of limitations or otherwise raised in an untimely
fashion as provided by applicable law. In reaching a decision, the Arbitrator
shall be bound by applicable law and legal precedent, and shall have no power to
vary from the law or legal precedent.

 

  (e) Any party to the arbitration may be represented by counsel of their own
choosing. In the event of any arbitration between the parties hereto involving
this Agreement, or the respective rights of the parties hereunder, the party who
does not prevail in such arbitration shall pay to the prevailing party
reasonable attorneys’ fees, expert and witness fees, and costs and expenses in
such arbitration incurred by the prevailing party. Any party may apply to any
court of competent jurisdiction for injunction relief or other interim measures
in aid of the arbitration proceedings or to enforce the arbitration award, but
not otherwise, and the non-prevailing party shall be responsible for all costs
thereof, including but not limited to attorneys’ fees, expert and witness fees.
Any such application to a court shall not be deemed incompatible or a waiver of
this Section.

 

  (f) Any award issued by the Arbitrator in accordance with this section must be
in writing and issued within 30 days of the completion of the hearing and shall
be final and conclusively binding upon the Parties, provided, however, that the
Arbitrator may correct said award and the Arbitrator shall not be authorized or
empowered to award punitive damages or other damages otherwise limited or
prohibited pursuant to this Agreement, and the Parties expressly waive any
claims to such damages. The Arbitrator shall be required to state in a written
opinion accompanying the award all facts and conclusions of law relied upon to
support any decision rendered. The Parties agree that the Arbitrator’s final
award, including any award of costs or expenses, may be entered as a judgment by
any court of competent jurisdiction in accordance with the statutes and rules
governing confirmation of arbitration awards.

 

19. No Third Party Beneficiaries. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties and their respective permitted
successors and assigns.

 

20. No Relationship. Nothing in this Agreement creates or is intended to create
an association, trust, partnership, joint venture or any other entity or similar
legal relationship among the Purchaser, on the one hand, and the Suppliers, on
the other hand, or impose a trust, partnership or fiduciary duty, or similar
obligation or liability between the Parties. No Party is or shall act as or be
the agent or representative of any other Party.

 

- 11 -



--------------------------------------------------------------------------------

21. Construction of Agreement.

 

  (a) No Presumption Against Drafter. This Agreement shall be construed without
regard to the identity of the Party who drafted the various provisions of the
same. Each and every provision of this Agreement shall be construed as though
the Parties participated equally in the drafting of the same. Consequently, the
Parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable to this
Agreement.

 

  (b) Rules of Construction. For purposes of this Agreement and unless the
context requires otherwise: (a) the singular includes the plural and the plural
includes the singular, and the gender of any pronoun includes the other genders;
(b) “shall” and “will” have equal force and effect; (c) the words “include,”
“including,” or “includes” shall be read to be followed by the words “without
limitation” or words having similar import; (d) the word “or” will have the
inclusive meaning represented by the phrase “and/or”; and (e) unless otherwise
specified, time periods within or following which any payment is to be made or
action is to be taken or done shall be calculated by excluding the day on which
the time period commences but including the day on which the time period ends
and by extending the time period to the next Business Day following if the last
day of the time period is not a Business Day.

 

22. Notices. Unless otherwise provided in this Agreement, any agreement, notice,
request, instruction or other communication to be given hereunder by any Party
to any other Party shall be in writing and (i) delivered personally (such
delivered notice to be effective on the date it is delivered), (ii) mailed by
certified mail, postage prepaid (such mailed notice to be effective four
(4) days after the date it is mailed), (iii) deposited with a reputable
overnight courier service (such couriered notice to be effective one (1) day
after the date it is mailed), or (iv) sent by facsimile transmission, as
follows:

 

If to Purchaser:    CountryMark Cooperative, LLP    1200 Refinery Road    Mt.
Vernon, Indiana 47620    Attn: J.A. Sudholt, Vice President    Tel: (812)
838-8191    Fax: (812) 838-9196 If to a Supplier, addressed to the Supplier at
the following address:       476 Rolling Ridge Drive, Suite 300    State
College, Pennsylvania 16801    Attn: Chief Financial Officer    Fax: (814)
278-7286

Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new address, but no such change is
effective until it is actually received by the Party sought to be charged with
its contents. Notices which are

 

- 12 -



--------------------------------------------------------------------------------

addressed as provided in this section given by facsimile shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices by facsimile shall be
confirmed promptly by the sender after transmission in writing by certified
mail, return receipt requested, or by overnight delivery.

 

23. Waiver. Failure of any Party to exercise any right given hereunder or to
insist upon strict compliance with any term, condition or covenant specified
herein, shall not constitute a waiver of either Party’s right to exercise such
right or to demand strict compliance with any such term, condition or covenant
under this Agreement.

 

24. Entire Document; Modification or Amendment. This Agreement and any
applicable Confirmation contains the entire agreement among the Parties with
respect to the subject matter hereof, and supersedes all negotiations,
representations, warranties, commitments, offers, contracts, agreements and
writings, whether written or oral, prior to the date hereof and relating to the
subject matter hereof. No modification or amendment of any provision of this
Agreement shall be effective unless made in writing and duly signed by the
Parties referring specifically to this Agreement.

 

25. Counterparts. This Agreement may be executed in one or more counterparts,
each of which is an original, but all of which together constitute one and the
same instrument.

 

26. Captions. The headings, subheadings and captions used herein are for the
convenience of the Parties only and shall not be used to construe the meaning or
intent of any provision hereof.

 

27. Liabilities of the Suppliers. The Parties acknowledge and agree that for
every purpose of this Agreement any liabilities or obligations of the Suppliers
arising from or relating to this Agreement shall be several and not joint or
collective and that each Supplier shall be responsible solely for its own
obligations or liabilities arising from or relating to this Agreement.

 

28. Severability. If any term or other provision of this Agreement shall be held
invalid, illegal or incapable of being enforced under applicable law or public
policy by a court of competent jurisdiction, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to a Party. Upon such determination by
a court of competent jurisdiction that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to give effect to the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

[Signature Page Follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Master Crude Purchase
Agreement as of the date first above written.

 

SUPPLIERS:     PURCHASER: PENNTEX RESOURCES ILLINOIS, INC.     COUNTRYMARK
COOPERATIVE, LLP By:   /s/ Benjamin W. Hulburt     By:   /s/ J.A. Sudholt Name:
  Benjamin W. Hulburt     Name:   J.A. Sudholt Title:   President and Chief
Executive Officer     Title:   Vice President PENNTEX RESOURCES, LP       By:
Penn Tex Energy, Inc., its general partner       By:   /s/ Benjamin W. Hulburt  
    Name:   Benjamin W. Hulburt       Title:   President and Chief Executive
Officer       REX ENERGY IV, LLC       By:   /s/ Benjamin W. Hulburt       Name:
  Benjamin W. Hulburt       Title:   President and Chief Executive Officer      
REX ENERGY I, LLC       By:   /s/ Benjamin W. Hulburt       Name:   Benjamin W.
Hulburt       Title:   President and Chief Executive Officer      

 

- 14 -



--------------------------------------------------------------------------------

FORM OF CONFIRMATION

CONFIRMATION NO.     

This Confirmation is attached and made part of that certain Master Crude
Purchase Agreement (the “Agreement”) by and among CountryMark Cooperative, LLP,
as purchaser (the “Purchaser”), and PennTex Resources Illinois, Inc, PennTex
Resources, LP, Rex Energy IV, LLC and Rex Energy I, LLC, as suppliers, dated
                    , 2009. This Confirmation relates to the Crude to be sold to
Purchaser pursuant to the Agreement by                      (the “Supplier”).
This Confirmation replaces all prior Confirmations between Purchaser and such
Supplier pursuant to the Agreement. Any capitalized terms not defined herein
shall have the meaning given them in the Agreement.

 

1. Term: This Confirmation shall be for a period of                      months
beginning on                 , 20     and ending on                     ,
20    .

 

2. Quantity: An amount equal to actual lease receipts from trucked leases(s)
indicated on Exhibit “A” attached hereto and made a part hereof and/or
additional leases as designated by Supplier. Leases can be added or deleted from
Exhibit “A” during the term of this Confirmation as agreed by Purchaser and
Supplier.

 

3. Delivery Points(s): Delivery shall take place and title shall pass from
Supplier to Purchaser when the Crude comes under the physical control of
Purchaser by passing from the well tankage located on the leases to Purchaser’s
designated transportation vehicles.

 

4. Crude Price: For the Crude sold and delivered hereunder, Purchaser agrees to
pay a price per barrel, which shall be calculated as follows:

 

 

 

 

 

 

 

[REDACTED]*

 

5. Payment Account: Purchaser shall make all payments pursuant to this
Confirmation to Supplier by wire transfer to the following account:

 

    BANK:  

 

        ABA:  

 

        ACCT:  

 

        Other Details:  

 

   

 

SUPPLIER:

[                    ]

    PURCHASER:       COUNTRYMARK COOPERATIVE, LLP By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE 8(B)

CRUDE OIL PURCHASING & HAULING SAFETY REQUIREMENTS

 

NOTE: The following information is intended to set forth the minimum safety
requirements expected by Rex Energy Operating Corp., PennTex Resources Illinois,
Inc., PennTex Resources, L.P., Rex Energy IV, LLC and Rex Energy I, LLC
(collectively, the “Company”) from its Crude Oil Purchasers (including their
subcontractors) in the performance of their operations. Each Purchaser shall be
responsible for ensuring that its employees, agents, representatives,
contractors and subcontractors comply with all of the following requirements
while performing any services for the Company or while located on the Company’s
properties. It is at all times the responsibility of each Purchaser to implement
and enforce any additional safety practices that may be necessary for the safe
performance of operations by Purchaser personnel and its subcontractors.
Amendments or modifications to these safety requirements, or additional job or
site-specific requirements may be specified by the Company from time to time as
necessary to assure the safety of all persons involved with such operations.

A. PRE-JOB MEETING:

An initial Pre-Job meeting will be held with Purchaser’s transportation
personnel to ensure personnel have a complete understanding of the Company’s
Truck Loading Procedures and general safety and environmental requirements.

B. ACCIDENT, INJURY, AND ILLNESS REPORTING PROCEDURES:

All work-related accidents, injuries and illnesses occurring on Company property
shall be reported immediately or as soon as is safely possible to the
appropriate Company representative. It is the responsibility of the Purchaser to
designate a person-in-charge to ensure that all accidents on the property or
leases of Company involving personnel injury or illness, fire and/or explosions,
property damage, hazardous material spills and vehicles are reported both to
Company and to all applicable federal, state and local governmental bodies and
agencies having jurisdiction thereof. Purchaser shall provide to the Company,
upon request, a copy of their OSHA 300 Log reflecting any OSHA reportable
incidents that occurred on Company property.

C. PURCHASER RESPONSIBILITIES:

 

  1. Purchaser shall designate a person-in-charge for administration of these
safety and environmental requirements.

 

  1. Purchaser is to assure that all Purchaser’s personnel are qualified and
trained to perform services for the Company.

 

  2. Purchaser is to provide its personnel with proper and well-maintained
equipment, tools and personal protective equipment necessary for the particular
job being performed.



--------------------------------------------------------------------------------

  3. Purchaser is to adhere to all applicable federal, state and local
regulations pertaining to the particular operation for which its services are
contracted.

 

  4. Purchaser is responsible for ensuring that all operations are conducted in
a safe manner, and for reporting to the Company and to Company’s employees all
known or suspected hazards or unsafe conditions.

 

  5. Purchaser is to instruct its personnel to report any known or suspected
hazards or unsafe conditions to his/her immediate supervisor.

 

  6. Purchaser shall immediately notify the appropriate Company representative
if known or suspected hazards or unsafe conditions involve Company
equipment/personnel.

 

  7. Purchaser shall provide to the Company, upon request, a copy of the
Purchaser’s written Injury and

Illness Prevention Plan (IIPP) or other written safety program and policy.

D. PERSONAL PROTECTIVE EQUIPMENT:

This section lists general personal protective equipment requirements for all
Crude Oil Purchasers and Haulers working at Company production facilities.
Additional job-specific or site-specific personal protective equipment may be
required by Company Operations Management as necessary to assure the safety of
all persons involved with such operations. Always refer to the Company’s
Personal Protective Equipment Plan for additional requirements.

 

  1.

PERSONAL H2S MONITOR

Personal H2S Monitors shall be worn on by all crude oil purchasers and haulers,
while conducting gauging or hauling operations at Company production facilities.
The monitor shall be worn on the outer most layer of clothing. In the event the
personal H2S monitor alarm sounds, the gauger or driver should immediately
evacuate the area and notify their dispatcher and the appropriate Company
personnel.

 

  2. HEAD PROTECTION

Hard Hats shall be worn by all crude oil purchasers and haulers, while on
Company property except when in vehicles, in office buildings, or the parking
lots.

All hard hats must meet ANSI Z89.1-1986 Class B requirements for Personal
Protection—Protective Headwear for Industrial Workers. Metal hard hats are
prohibited.



--------------------------------------------------------------------------------

  3. FOOT PROTECTION

Appropriate Safety Toe Foot wear shall be worn by all crude oil purchasers and
haulers, while on Company property. Since leather boots and shoes can absorb
chemicals, crude oil and other irritant substances, rubber boots should be worn
when working in materials which require protection from absorption.

 

  4. PROTECTIVE CLOTHING

Crude oil purchasers and haulers are required to wear clothing suited to the
work, weather, and environment in which they are working.

Full length pants and shirts shall be worn at all times while performing
services for the Company. Tank tops, short tops and sleeveless shirts without
hems are not permitted. Shirt tails shall be tucked into the trousers. Loose,
ragged, or defective clothing or shoes shall not be worn.

Note: When handling crude oils or chemicals, follow the protective equipment
requirements specified in the MSDS.

 

  5. HAND PROTECTION

Appropriate Hand Protection shall be worn by all crude oil purchasers and
haulers to help prevent hand injuries, including cuts, burns, and chemical
exposure. Oil & Chemical resistant gloves should be worn when there is a
potential for personnel to come in contact with crude oil and other chemicals.

E. SAFE WORK PRACTICES for Countrymark Gaugers and Crude Oil Haulers

This section lists basic safe work practice requirements for Countrymark Gaugers
and Crude Oil Haulers working at Company production facility locations.
Additional job-specific or site-specific safe work practices may be required by
Company Operations Management as necessary to assure the safety of all persons
involved with such operations.

 

  1.

H2S Monitors

Personal H2S monitors must be worn by all Countrymark Gaugers and Crude Oil
Haulers while conducting gauging and / or loading operations at any Company
production facility.

 

  2. SMOKING

Smoking is absolutely prohibited at all production facilities.



--------------------------------------------------------------------------------

  3. WIND SOCKS

Observe wind direction prior to ascending the stairs on any Company production
facility.

 

  4. SIGNS

Observe the warning signs posted at Company production facilities prior to
ascending the stairs on any production facility.

 

  5. TANK GROUNDING

Connect truck ground cable to Company provided ground rod.

 

  6. VAPOR COLLECTION SYSTEM

Connect truck vent line to facility vapor collection system, where applicable,
and carefully open valves.

 

  7. THIEF HATCHES

Open thief hatches carefully. Take note of wind direction and plan escape route
in the event of fire of gas escape.

 

  8. HAZARD COMMUNICATION

Gaugers and Crude Oil Haulers shall be familiar with and comply with the
Countrymark Crude Oil MSDS.

F. REGULATIONS

Purchaser, and its employees, agents, representatives, contractors and
subcontractors are required to abide by all applicable Federal, State and Local
regulations in regard to transporting Petroleum Crude Oil, a Flammable Liquid,
including the Department of Transportation (49 CFR Parts 190-199 and/or 49 CFR
Part 382) and shall have in effect a Drug and Alcohol Prevention Plan which, at
a minimum, meets the requirements of those regulations.

Purchaser shall provide to the Company, upon request, a copy of its written Drug
and Alcohol Prevention Plan for review.



--------------------------------------------------------------------------------

G. TRAINING:

Purchaser responsible for ensuring that their employees are trained in
accordance with applicable federal, state, or local safety and health
regulations, and that such training is documented. Such documentation may be
subject to review by the Company.



--------------------------------------------------------------------------------

COUNTRYMARK COOPERATIVE LLP

CRUDE OIL TRUCK LOADING PROCEDURES

1. Your personal H2S monitor shall be worn on the outermost layer of clothing
anytime you are out of your truck.

2. Check windsock for wind direction upon arriving at the production facility.

3. Connect the truck ground strap to the ground rod provided.

4. Where applicable, connect the truck vent line to the vapor collection system
provided.

5. Connect the crude oil loading line to the loading connection provided.

6. Check to see if the tank number to be hauled matches the tank that is full
and has an old and new seal attached. If it does not call the dispatcher for
instructions.

7. Get the opening gauge from the tank to be hauled. Close thief hatch after
getting gauge.

8. Check all other tank valves to insure they are closed. Open the valve on tank
to be hauled, (take both old and new seals), open the loading line valve and the
valves on the truck & trailer.

9. Engage the PTO for the pump and proceed with loading the oil at 850 RPM.

10. Check all fittings for any leaks.

11. Put all information possible onto the load manifest.

12. Keep a close watch on your equipment during the loading process.

13. When trailer is loaded bring motor down to an idle, shut valve on end of
load line, loosen hose fitting at that valve to suck oil out of load hose, shut
valve at the truck header, shut off truck pump, and close valves on trailer.

14. Shut valve on lease tank and install the new seal.

15. Disconnect loading hose, vent line and grounding cable and store on truck.

16. Get the closing gauge from the lease tank being hauled.

17. Ensure thief hatch is closed and latched.



--------------------------------------------------------------------------------

18. Finish all information possible on the load manifest and leave the
appropriate copy at the lease.

19. Proceed to unloading destination.